DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 5 objected to because of the following informalities:  “shall”, understood as –shell--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “low center of gravity”. It is unclear what the metes and bounds of the relative term “low” are. Understood, in light of the drawings, as –a center of gravity below the geometric center—for further examination. Claims 2-12 are rejected by virtue of their dependency on claim 1.
Claim 10 recites “an upper roof wall which comprises liquid throughflow openings”. It is unclear from the antecedent basis if these are the same or different as the “a wall which comprises liquid throughflow openings” in claim 8. Interpreted as the same for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 4132238).

Regarding claim 1, Clark (FIGs 1-3) discloses “A float valve for controlling a liquid level (see FIGs 1-2), the float valve comprising: a valve main body (11, 9) which forms a throughflow duct (bottom opening); a valve narrowing (9) which is formed by the throughflow duct (see FIG 1); and a float (13, 20, see FIG 3) mounted above the valve narrowing as a valve element (see FIG 1), the valve element being configured to be freely movable (see FIGs 1-2), to close the valve narrowing via its weight (via gravity, shown in FIGs 1-2), and to be lifted from a valve closing position (FIG 1) via a liquid (see liquid in FIGs) , wherein, the float comprises a low center of gravity (via 21, in FIG 3; Column 3 lines 40-44) so that the float always rights itself to a standing position (like in the applicant’s invention, 21 would weight-bias to be the bottommost section of 20, such that 20 is biased to an erect position as shown in all the FIGs).”

Regarding claim 4, Clark (FIGs 1-3) discloses “wherein, the float further comprises a quantity of float material (21) and a cavity (interior of 20), the cavity is arranged above the quantity of float material (see FIG 3), and a center of gravity is arranged in the float material (Column 3 lines 40-44).”  

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (US 3776255).

Regarding claim 1, Fujiwara (FIGs 1-3) discloses “A float valve for controlling a liquid level, the float valve comprising: a valve main body (1, 2) which forms a throughflow duct (interior); a valve narrowing (8b) which is formed by the throughflow duct (see 20); and a float (14) mounted above the valve narrowing as a valve element, the valve element being configured to be freely movable (vertically), to close the valve narrowing via its weight, and to be lifted from a valve closing position via a liquid (valve rises/lowers with level, understood to rest on 2 at low/empty levels of liquid), wherein, the float comprises a low center of gravity (Column 3 lines 1-18; seen a “low” as the center of gravity is below the center of the float) so that the float always rights itself to a standing position (Column 3 lines 9-10).”  

Regarding claim 3, Fujiwara (FIGs 1-3) discloses “wherein the float further comprises an outer wall (4a-b) which has a spherical shape (see FIGs), a hemispherical shape, a sphere-like shape, or a conical shape.”  

Regarding claim 4, Fujiwara (FIGs 1-3) discloses “wherein, the float further comprises a quantity of float material (in 4b, understood from Column 3 lines 5-9 as a weight [read on “float material”] can be in either shell, in this case the lower shell 4b) and a cavity (interior of 4a), the cavity is arranged above the 

Regarding claim 5, Fujiwara (FIGs 1-3) discloses “wherein, the float further comprises an upper shall (4a) and a lower shell (4b), and the center of gravity is arranged in the lower shell (as explained in the claim 4 rejection).”

Regarding claim 6, Fujiwara (FIGs 1-3) discloses “wherein the valve narrowing comprises an inner wall (inner wall of 2) which is arranged to have a conical form or a convex form (see FIG 1).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paredes et al (US 5101936) in view of Fujiwara.

Regarding claim 1, Paredes (FIG 6) discloses “A float valve for controlling a liquid level (FIG 6), the float valve comprising: a valve main body (32, 26, 114) which forms a throughflow duct (interior therethrough); a valve narrowing (top opening of 32) which is formed by the throughflow duct (see FIG 6); and a float (112) mounted above the valve narrowing as a valve element (see FIG 6), the valve 
Paredes does not explicitly state “wherein, the float comprises a low center of gravity so that the float always rights itself to a standing position.” 
However, Fujiwara teaches a float valve (structurally analogous to Paredes) in the form of a two-piece sphere (4a-b) having a relatively low center of gravity (Column 3 lines 1-18; seen a “low” as the center of gravity is below the center of the float) which aligns the valve to a consistent orientation.
Therefore it would have been obvious, at the time of filing, to modify the float of Paredes to be the float of Fujiwara such that “wherein, the float comprises a low center of gravity so that the float always rights itself to a standing position”, to provide a float having a self-correcting orientation, for more consistent alignment in the housing.

Regarding claim 2, Paredes (FIG 1) discloses “wherein the liquid level is an oil level in a vehicle transmission (22, 24, Column 2 lines 48-61).”  

Regarding claim 3, Fujiwara (FIGs 1-3) further teaches “wherein the float further comprises an outer wall (4a-b) which has a spherical shape (see FIGs), a hemispherical shape, a sphere-like shape, or a conical shape.”  

Regarding claim 4, Fujiwara (FIGs 1-3) further teaches “wherein, the float further comprises a quantity of float material (in 4b, understood from Column 3 lines 5-9 as a weight [read on “float material”] can be in either shell, in this case the lower shell 4b) and a cavity (interior of 4a), the cavity is arranged above the quantity of float material (4a is above 4b), and a center of gravity is arranged in the float material (understood that the “weight” would be the center of gravity).”  

Regarding claim 5, Fujiwara (FIGs 1-3) further teaches “wherein, the float further comprises an upper shall (4a) and a lower shell (4b), and the center of gravity is arranged in the lower shell (as explained in the claim 4 rejection).”

Regarding claim 6, Paredes (FIG 6) discloses “wherein the valve narrowing comprises an inner wall (inner wall at top opening of 32) which is arranged to have a conical form or a convex form (has a rounded “convex” edge at top).”  

Regarding claim 12, Paredes (FIG 1) discloses “A method of using the float valve as recited in claim 1 (obvious in view of Fujiwara, set forth above) in an oil-regulating system of a vehicle transmission (22, 24, Column 2 lines 48-61), the method comprising: providing the float valve as recited in claim 1 (set forth in claim 1); and arranging the float valve in the oil-regulating system of the vehicle transmission (26, see FIGs 1 and 6).”

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teepe (US 5201340) in view of Fujiwara.

Regarding claim 1, Teepe (FIG) discloses “A float valve for controlling a liquid level (FIG 6), the float valve comprising: a valve main body (7, 11) which forms a throughflow duct (interior); a valve narrowing (8a) which is formed by the throughflow duct (see FIG); and a float (14) mounted above the valve narrowing as a valve element (see FIG), the valve element being configured to be freely movable (vertically), to close the valve narrowing via its weight, and to be lifted from a valve closing position via a liquid (Column 3 lines 45-51)…” 
Teepe does not explicitly state “wherein, the float comprises a low center of gravity so that the float always rights itself to a standing position.” 
However, Fujiwara teaches a ball-shaped float valve (structurally analogous to Paredes) in the form of a two-piece sphere (4a-b) having a relatively low center of gravity (Column 3 lines 1-18; seen a “low” as the center of gravity is below the center of the float) which aligns the valve to a consistent orientation.
Therefore it would have been obvious, at the time of filing, to modify the float of Teepe to be the float of Fujiwara such that “wherein, the float comprises a low center of gravity so that the float always rights itself to a standing position”, to provide a float that 
can be manufactured from two pieces, allowing the user to select a variety of different assemblies; and 
has a self-correcting orientation, for more consistent alignment/seating in the housing.

Regarding claim 3, Fujiwara (FIGs 1-3) further teaches “wherein the float further comprises an outer wall (4a-b) which has a spherical shape (see FIGs), a hemispherical shape, a sphere-like shape, or a conical shape.”  

Regarding claim 4, Fujiwara (FIGs 1-3) further teaches “wherein, the float further comprises a quantity of float material (in 4b, understood from Column 3 lines 5-9 as a weight [read on “float material”] can be in either shell, in this case the lower shell 4b) and a cavity (interior of 4a), the cavity is arranged above the quantity of float material (4a is above 4b), and a center of gravity is arranged in the float material (understood that the “weight” would be the center of gravity).”  

Regarding claim 5, Fujiwara (FIGs 1-3) further teaches “wherein, the float further comprises an upper shall (4a) and a lower shell (4b), and the center of gravity is arranged in the lower shell (as explained in the claim 4 rejection).”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Van Der Horst (US 1982555).

Regarding claim 7, Clark (FIGs 1-3) discloses “further comprising: a valve chamber (interior of 15, 11) which is configured to accommodate the float (see FIG 2), the valve chamber being formed by a vertical tube connecting piece (11) and a tubular hood (15), wherein, the vertical tube connecting piece comprises an upper opening (top opening) and an outside (exterior), and the tubular hood (15) is configured to cover the opening of the vertical tube connecting piece and to … surround the tube connecting piece on the outside (see FIG 2, 15 surrounds 11 in a tight manner).”  
Clark does not explicitly state “sealingly surround”. 
However, Van Der Horst (FIG 2) teaches a fluid fixture structurally analogous to Clark having a “tubular connecting piece” 30, 30 covered at the top by a “tubular hood” 38, 22, wherein the tubular connecting piece and hood are coupled together such that an “outside” (top face of 30) is sealed (via 48).
Therefore it would have been obvious, at the time of filing, to modify the piece-hood assembly of Clark with a seal feature such that “the tubular hood is configured to cover the opening of the vertical tube connecting piece and to sealingly surround the tube connecting piece on the outside…”, as taught by Van Der Horst, to provide a seal at a seam in the assembly where fluid is not intended to flow, which is understood to be beneficial to Clark.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teepe/Fujiwara in view of Van Der Horst.

Regarding claim 7, Teepe (FIG) discloses “further comprising: a valve chamber (8, 11) which is configured to accommodate the float, the valve chamber being formed by a vertical tube connecting piece (8) and a tubular hood (11), wherein, the vertical tube connecting piece comprises an upper opening (top opening) and an outside (top surface), and the tubular hood is configured to cover the opening of the vertical tube connecting piece (see FIG)...”
Teepe does not explicitly state “and to sealingly surround the tube connecting piece on the outside.”
However, Van Der Horst (FIG 2) teaches a fluid fixture structurally analogous to Teepe having a “tubular connecting piece” 30, 30 covered at the top by a “tubular hood” 38, 22, wherein the tubular connecting piece and hood are coupled together such that an “outside” (top face of 30) is sealed (via 48).
Therefore it would have been obvious, at the time of filing, to modify the piece-hood assembly of Teepe/Fujiwara with a seal feature such that “the tubular hood is configured to cover the opening of the vertical tube connecting piece and to sealingly surround the tube connecting piece on the outside…”, as taught by Van Der Horst, to provide a seal at a seam in the assembly where fluid is not intended to flow, which is understood to be beneficial to Teepe.

Regarding claim 8, Teepe (FIG) discloses “wherein, the vertical tube connecting piece further comprises a wall (8c) which comprises liquid throughflow openings (12), and the tubular hood further comprises a wall (top wall) which comprises liquid throughflow openings (openings in 11b that overlay 8).”  

Regarding claim 9, Teepe (FIG) discloses “wherein each of the liquid throughflow openings are provided as windows (through holes understood to read on “windows”).”  

Regarding claim 10, Teepe (FIG) discloses “wherein the tubular hood comprises an upper roof wall (11b) which comprises liquid throughflow openings (holes in 11b).”  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teepe/Fujiwara/Van Der Horst in view of Schaffner (US 3061104).

Teepe is silent regarding “wherein each of the liquid throughflow openings are provided with filter surfaces.”
	However, Schaffner teaches a tank outlet structurally analogous to Teepe having a side filter screen 42 for a side opening 40, and a top screen 36 for a top opening 34.
It would have been obvious, at the time of filing, to modify the valve assembly of Teepe/Fujiwara/Van Der Horst with a filter feature at the openings (top and side) to the valve chamber, such that “wherein each of the liquid throughflow openings are provided with filter surfaces”, as taught by Schaffner, to prevent debris from entering the valve chamber, which is understood to be beneficial to Teepe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753